DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 10/30/2021.  Claims 1-2, 4-5 and 18-20, 22-26 and 28-30 are pending, claims 3, 6-17, 21, 27 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 18-20, 22-26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
1 and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, 2 cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation

(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination).1 2 Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or

Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.
Claim 1-2, 4-5 and 18-20, 22-26 and 28-30  (claims 1, 19 and 26) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite requiring a multifactor authentication, retrieve predetermined value and a predetermined number of tokens, determine a number of requested transaction tokens since the first MFA and issuing a transaction token.
The claim as a whole recites a method of organizing human activity, specifically Fundamental Economic practices including commercial interactions, sales activities and mitigating risk. The claimed invention is a method that allows for users to request issuance of a transaction token with a browser extension that determines a number of requested transaction tokens since the first MFA including the request for the issuance of the transaction token which is a method of managing interactions between people--fundamental economic practice of mitigating risk in a transaction. Thus, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a browser extension on a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.

Claims 1-2, 4-5 and 18-20, 22-26 and 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mathematical concepts; mental processes; and, certain methods of organizing human activities.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1-2, 4-5 and 18-20, 22-26 and 28-30 otherwise styled as a process, machine or manufacture, for example, would be subject to the same analysis.  
Further, the elements of the dependent claims (type of token, installation of browser extension, operation is device specific, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 19 and 25.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 18-20, 22-26 and 28-30 are rejected under 35 USC 103 as being obvious over Wilson US 2019/0087813 A1) in view of  Lee et al. (US 2005/0097060 A1) Zeljkovic et al. (US 2013/0097682 A1). 
Specifically as to claims 1, 19 and 25, a non-transitory, machine-readable medium storing program code executable by a processor (and related method and computing device) to: determine, that a record indicating a first multi-factor authentication (MFA) authenticated does not exist for a user in memory of a device; cause a prompt on a user interface on a display to require a user input via a user input device to complete the authentication of the first MFA;   determine if the value needed for the transaction token exceeds a predetermined value (see para 27-30, paragraph 118-125); determine, if a number of requested transaction tokens exceeds a predetermined number of tokens,  issue  the transaction token to be issued when the value needed does not exceed the predetermined value and the number of requested transaction tokens does not exceed the predetermined number of token (see para 27-30, paragraph 118-125); present a prompt on the user interface for the user to complete a second MFA when the value needed for the transaction token does exceed the predetermined value or the number of requested transaction token does exceed the predetermined number of tokens; and issue the transaction token in response to the second MFA being authenticated but does not specifically disclose a browser extension (see paragraphs 18, 27-29 (tokens) 113, 148,  41, 112, 118, 122, 253 (score includes updating to include different authentications and MFA), 269 (transaction amount band), figure 3); retrieve, by the browser extension, a predetermined value and a predetermined number of tokens. 
Lee et al. disclose issuance of a secure token based on the value predetermined and tokens available from last authentication (determine balance and transactions with security token) available (see figure 2, step 203 for example, para 25-32).  

	It would have been obvious to one of ordinary skill in the art to include in the financial authentication system of Wilson the ability to secure tokens based are number used and value as taught by Lee et al. and the ability to utilize browser extensions as taught by Zeljkovic et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claims 2, 20 and 26, a virtual credit card, the value needed for the transaction token is a monetary amount and the predetermined value is a predetermined monetary amount (see paragraph 103 and 169).  
Specifically as to claims 4, 22 and 28, maintaining a merchant-specific predetermined value for each merchant in a list of differing merchants; and selecting the merchant-specific predetermined value of a merchant with which the transaction token is to be transacted, as the predetermined value (see paragraphs 237-290).  
Specifically as to claims 5, 23 and 29, maintaining a situation-specific predetermined value for each predetermined situation in a list of differing predetermined situations; and selecting the situation-specific predetermined value of a predetermined situation in which the transaction token is to be transacted, as the predetermined value (see paragraph 103, 169, 112, 253 updated scores).  
Specifically as to claims 18, 24 and 30, wherein the transaction token includes identifier data mapping back to at least one of: identification of an individual; a prior session conducted 

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
With regards to applicant’s arguments with respect to 35 USC 112(b), the absence of any specific algorithm for performing the recited function or any step by step process for performing the claimed functions of determining a number of requested transaction tokens since the first MFA and issue the token does not satisfy 35 USC 112. Applicant needs to disclose an algorithm that transforms a general purpose computer to a special purpose computer programmed to perform the disclosed algorithm.  Applicant can overcome the rejection by indicating where to find the specific algorithm or listing of specific steps to how a browser extension is configured to determine a number of requested transaction tokens since the first MFA including the request for the issuance of the transaction token.
With regards to applicant’s arguments directed to 35 USC 101 and practical application, Examiner disagrees.  Applicant argues in the instant the web browser extension is tangible (see remarks page 10) while the specification provides for the web browser extension as software in an application running on a processor (by applicant’s own admission see paragraph 36 “may be one or more software applications“).  
The instant uses a web browser extension (software) to improve a business problem (secure, transactions with MFA on a browser).   It is the abstract idea which is improved and not the functioning of the computer itself.  (see paragraph 3 of original specification).  Applicant has 
	With regards to applicant’s arguments that claims 1-2, 4-5 and 18-20, 22-26 and 28-30 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to authenticating transactions with browser extensions which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of multifactor authentication and token issuance) is not performed on a special use computer but instead on a general purpose computer (“As used in this application, the terms "system" and "component" and "module" are intended to refer to a computer-related entity, either hardware, a combination of hardware and32 Attorney Docket No. 1988.0007 software, software, or software in execution, … For example, a component can be, but is not limited to being, a process running on a processor, …a thread of execution, a program, and/or a computer. By way of illustration, both an application running on a server and the server can be a component. One or more components can reside within a process and/or thread of execution… The information can be implemented as signals allocated to various signal lines. …each message is a signal…[00129] The computing architecture 1600 includes Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
	With regards to applicant’s arguments, the instant do not include sales activities.  Examiner has directed the claims into the abstract idea grouping of certain methods of organizing human activity which includes fundamental economic practices including mitigating risk and business relations.  While claim 1 may not explicitly recite “payment” the claims are interpreted in light of the specification and given their broadest reasonable interpretation.  The specification is directed to using MFA with a web browser extension to retrieve tokens directed to a monetary amount (also recited in the claims) which is an economic process and using MFA to mitigate risk with the web browser extensions.
	With regards to applicant’s arguments with respect to similarities of the instant claimed invention with Example 37, Examiner disagrees.  The Example provides the background in the 
	Applicant’s arguments with respect to the mental processes is moot as the rationale has not been applied in the instant.
Applicant further argues preemption.  Examiner notes the issue is not preemption. The issue is significantly more. If Applicant shows that the claims have significantly more, then there is no preemption problem. However, if Applicant cannot show significantly more, the claim is not statutory and the court in In re Alice explained that this presents a situation where Applicant is preempting the abstract idea. This is the only discussion of preemption in the In re Alice decision. Applicant should argue what is significantly more in the claim.  Preemption is only an issue when the claims are deemed to be implementing the abstract idea on a general purpose computer which is non statutory. The Court emphasized that no matter how narrowly the claim is drafted (in an attempt to avoid preemption), if the claim is simply implementing the abstract idea on a general purpose computer, it is still not statutory. If the claim is not significantly more, In re Alice stated that merely narrowing such a claim does not make it statutory. Applicant should argue that the claim recites significantly more and the significantly more is what makes the claim statutory.
	With regards to applicant’s arguments with respect to 35 USC 103, applicant argues Examiner has not provided citations Wilson or Zeljkovic, Examiner respectfully disagrees as evidenced by applicants’ recitation of the citations in the line previous to this argument.  Further, the above rejection provides for the citations.  
With regards to applicants’ argument Lee et al. do not teach “no disclosure of the claimed "determine, by the browser extension, a number of requested transaction tokens since the first MFA by adding up the number of requested transaction tokens including the transaction token requested in the request for the issuance of the transaction token” Examiner respectfully disagrees.  Lee et al. disclose issuance of a secure token based on the value predetermined and tokens available from last authentication (determine balance and transactions with security token) available (see figure 2, step 203 for example, para 25-32).  
With regards to applicants’ arguments with respect to Zeljkovic et al,  the reference is relied upon to teach the well known accepted use of web browser extensions in transaction authentication.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/